         Case 3:20-cv-00589-SDD-RLB           Document 1       09/08/20 Page 1 of 7




                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF LOUISIANA

JOSEPH DONAHUE                                      CIVIL ACTION NO.:

VERSUS                                              DISTRICT JUDGE:

CANAL    INSURANCE    COMPANY,                      MAGISTRATE JUDGE:
TEXAS FREIGHT SERVICES, INC.,
D/B/A TFS OF GEORGIA, INC., AND
RANDOLPH HARVEY

                                  NOTICE OF REMOVAL

       NOW INTO COURT, through undersigned counsel, come Defendants, Canal Insurance

Company, Texas Freight Services, Inc. d/b/a TFS of Georgia (incorrectly identified as Texas

Freight Services, Inc. d/b/a TFS of Georgia, Inc.), and Randolph Harvey, (hereinafter

collectively referred to as “Defendants”) which file this Notice of Removal pursuant to 28 U.S.C.

§ 1332 and 28 U.S.C. § 1441, and hereby remove this matter from the docket of the 19th Judicial

District Court for the Parish of East Baton Rouge, State of Louisiana, to the docket of this

Honorable Court.

                                               I.

       On or about August 4, 2020, Plaintiff, Joseph Donahue (hereinafter referred to as

“Plaintiff”), filed a personal injury lawsuit against Defendants, Canal Insurance Company, Texas

Freight Services, Inc. d/b/a TFS of Georgia, Inc., and Randolph Harvey, in the 19th Judicial

District Court for the Parish of Iberville, State of Louisiana, Docket Number 698563; Section 25,

entitled, “Joseph Donahue v. Canal Insurance Company, Texas Freight Services, Inc. d/b/a TFS




                                               1
             Case 3:20-cv-00589-SDD-RLB                   Document 1       09/08/20 Page 2 of 7




of Georgia, Inc., and Randolph Harvey.” 1 The lawsuit arises from a motor vehicle collision

which occurred on or about August 15, 2019, in St. Bernard Parish, Louisiana. 2

                                                          II.

           Service of citation and a copy of the Original Petition for Damages was requested on

Defendant, Canal Insurance Company, via the Louisiana Secretary of State, and Canal Insurance

Company, was served on or about August 14, 2020.

                                                          III.

           Service of citation and a copy of the Original Petition for Damages was requested on

Defendant, Texas Freight Services, Inc. d/b/a TFS of Georgia, Inc., via the Louisiana Long Arm

Statute, which was served on or about August 27, 2020.

                                                          IV.

           Service of citation and a copy of the Original Petition for Damages was requested on

Defendant, Randolph Harvey, via the Louisiana Long Arm Statute, who was served on or about

August 27, 2020.

I.         REMOVAL IS PROPER BECAUSE THIS COURT HAS SUBJECT MATTER

           JURISDICTION PURUSANT TO 28 U.S.C. § 1332.

                                                          V.

           28 U.S.C. § 1332 provides federal district courts with concurrent original jurisdiction in

cases “where the amount in controversy exceeds the sum or value of $75,000.00, exclusive of

interest and costs, and is between – (1) citizens of different states….”




1
    A copy of the Petition for Damages is attached hereto as Exhibit “A”
2
    Exhibit A, at ¶ 3.

                                                           2
          Case 3:20-cv-00589-SDD-RLB                  Document 1         09/08/20 Page 3 of 7




        A.       THE AMOUNT IN CONTROVERSY EXCEEDS $75,000.00

                                                      VI.

        The Fifth Circuit has explained that for purposes of establishing removal jurisdiction, a

defendant may demonstrate that the amount in controversy exceeds $75,000, “in either of two

ways: (1) by demonstrating that it is ‘facially apparent’ from the petition that the claim likely

exceeds $75,000 of (2) ‘by setting forth the facts in controversy – preferably in the removal

petition, but sometimes by affidavit – that support a finding of the requisite amount.’” 3

                                                      VII.

        Louisiana Code of Civil Procedure Article 893 specifically prohibits the pleading of the

amount of monetary damages sought, and Plaintiff’s Petition for Damages did not set forth the

specific amount of damages sought. However, Plaintiff’s Petition for Damages does not comply

with the Louisiana Code of Civil Procedure in that it does not contain a general allegation that

the claims are more or less than the requisite amount for federal court diversity jurisdiction, as is

specifically required by La. C.C.P. art. 893(A)(1).

                                                     VIII.

        Plaintiff claims that he suffered “severe and disabling injuries, including, but not limited

to:

        1)   Severe Headaches;
        2)   Neck pain;
        3)   Shoulder pain;
        4)   Arm pain;
        5)   Hand pain;
        6)   Back pain;
        7)   Leg pain; and
        8)   Other injuries which will be more fully established at trial. 4


3
  Grant v. Chevron Phillips Chemical Co., 309 F.3d 864, 868 (5th Cir. 2002)(quoting Allen v. R & H Oil & Gas Co.,
63 F.3d 1326, 1335 (5th Cir. 1995).
4
  See Exhibit “A”, ¶ 7.

                                                       3
           Case 3:20-cv-00589-SDD-RLB                  Document 1      09/08/20 Page 4 of 7




                                                       IX.

        Plaintiff claims that he is entitled to the following damages:

        1) Physical pain and suffering (past, present and future);
        2) Mental pain, anguish, and distress (past, present and future);;
        3) Loss of enjoyment of life (past, present and future);
        4) Disability (past, present and future);
        5) Lost wages (past, present and future);
        6) Loss of Earning Capacity (past, present and future);
        7) Medical expenses (past, present and future);
        8) Scarring;
        9) Property damages; and
                                                                                              5
        10) Other elements of damages to be more fully set forth at the trial of this matter.

                                                       X.

        Plaintiff submitted a Declaration of Joseph Donahue on September 1, 2020. Plaintiff

alleged “the total amount in controversy regarding my claim in the above referenced matter

exceeds $75,000.00, exclusive of interest and costs.” 6

        B.       COMPLETE DIVERSITY EXISTS

                                                       XI.

        Defendant, Randolph Harvey, is a person of the full age of majority and is domiciled in

Thomaston, Georgia and is a citizen of the State of Georgia. 7

                                                      XII.

        Defendant, Canal Insurance Company, is a foreign insurance company, 8 which is

incorporated in South Carolina and has its officers that direct, control, and coordinate the

corporation's activities in South Carolina. Therefore, Canal Insurance Company is domiciled

and a citizen of South Carolina.




5
  See Exhibit “A”, ¶ 8.
6
  See Declaration of Joseph Donahue, attached hereto as Exhibit “B”.
7
  See Exhibit “A”, ¶ 1.
8
  Id.

                                                        4
             Case 3:20-cv-00589-SDD-RLB           Document 1      09/08/20 Page 5 of 7




                                                 XIII.

           Defendant, Texas Freight Services, Inc. d/b/a TFS of Georgia, is a foreign corporation, 9

which is incorporated in Texas and has its officers that direct, control, and coordinate the

corporation's activities in Texas. Therefore, Texas Freight Services, Inc. d/b/a TFS of Georgia,

is domiciled and a citizen of Texas.

                                                 XIV.

           Based on the information in the introductory Paragraph of the Petition for Damages,

Plaintiff, Joseph Donahue, is a person of the full age of majority and is domiciled in the Parish of

East Baton Rouge, Louisiana, and resides in and is a citizen of the State of Louisiana. 10

                                                  XV.

           There is complete diversity between the Plaintiff and Defendants. As of the date of filing

of this Notice of Removal, Plaintiff has not named any other parties as Defendants.

II.        DEFENDANTS HAVE SATISFIED THE PROCEDURAL REQUIREMENTS FOR
           REMOVAL

                                                 XVI.

           Citation and a copy of the Original Petition for Damages has been served on Mr.

Randolph via the Louisiana Long Arm Statute on August 27, 2020.

                                                 XVII.

           Citation and a copy of the Original Petition for Damages has been served on Canal

Insurance Company via the Louisiana Secretary of State on August 14, 2020.




9
    Id.
10
     See Exhibit “A”.

                                                   5
             Case 3:20-cv-00589-SDD-RLB                 Document 1         09/08/20 Page 6 of 7




                                                      XVIII.

           Citation and a copy of the Original Petition for Damages has been served on Texas

Freight Services, Inc. d/b/a TFS of Georgia, via the Louisiana Long Arm Statute on August 27,

2020.

                                                       XIX.

           There is no other party needed to consent to the removal of this case.

                                                       XX.

           The Notice of Removal was properly filed within thirty (30) days of service of Plaintiff’s

Petition for Damages on Texas Freight Services, Inc. d/b/a TFS of Georgia, on August 27, 2020,

and within thirty (30) days of “other paper” demonstrating the amount in controversy. 11

                                                       XXI.

           Based upon the foregoing, this is a civil action over which this Court has original

jurisdiction pursuant to 28 U.S.C. §1332 (a), and is one which may be removed to this Court by

Defendants pursuant to 28 U.S.C. §1441; this is a civil action wherein Plaintiff’s alleged

damages exceed the sum of $75,000.00, exclusive of interest and costs, and the Plaintiff is

diverse from the Defendants.

                                                      XXII.

           In accordance with 28 U.S.C. §1446(d), Defendants will provide appropriate Notice of

this Removal to the plaintiff and to the Clerk of Court for the 19th Judicial District Court for the

Parish of East Baton Rouge, State of Louisiana.

                                                      XXIII.

           No previous application has been made for the relief requested herein.



11
     See Exhibit “B”, Declaration of Joseph Donahue, which was received on September 1, 2020.

                                                         6
         Case 3:20-cv-00589-SDD-RLB             Document 1       09/08/20 Page 7 of 7




                                              XXIV.

       The Notice of Removal is signed pursuant to Rule 11 of the Federal Rules of Civil

Procedure and Uniform Local Rules of the District Courts.



                                        JURY DEMAND

                                              XXV.

       Defendants are entitled to and hereby request a trial by jury on all issues herein.



       WHEREFORE, Defendants, Canal Insurance Company, Texas Freight Services, Inc.

d/b/a TFS of Georgia, and Randolph Harvey, pray that the action entitled: “Joseph Donahue v.

Canal Insurance Company, Texas Freight Services, Inc. d/b/a TFS of Georgia, Inc., and

Randolph Harvey,” bearing number 698563, Section: 25, pending in the 19th Judicial District

Court for the Parish of East Baton Rouge, State of Louisiana, be removed from the state court

docket to the United States District Court for the Middle District of Louisiana.

                                              Respectfully submitted,

     CERTIFICATE OF SERVICE                   /s/ Dustin L. Poché_______
                                              GUY D. PERRIER, #20323
  I hereby certify that the foregoing         DUSTIN L. POCHÉ, # 33451 (Lead Attorney)
  pleading has been delivered to all          PERRIER & LACOSTE, LLC
  counsel of record, either through the       One Canal Place
  CM/ECF system or by email                   365 Canal Street, Suite 2550
  transmission, this 8th day of               New Orleans, Louisiana 70130
  September, 2020, at their last known        Direct Dial: (504) 212-8822
  address of record.                          Direct Dial: (504) 562-1705
                                              Email: gperrier@perrierlacoste.com
           /s/ Dustin L. Poché                Email: dpoche@perrierlacoste.com
          DUSTIN L. POCHÉ                     Counsel for Defendants,
                                              Canal Insurance Company, Texas Freight Services,
                                              Inc. d/b/a TFS of Georgia, and Randolph Harvey




                                                 7
